DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 09 December 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2017/0222059) in view of Noh et al. (U.S. Pub. 2019/0006521).
Claim 17:  Chen et al. discloses an array substrate, the array substrate comprising: 

a buffer layer (32; Fig. 4, paragraphs 30 and 36) disposed on the substrate (glass substrate);
a source electrode (335 on the right; Fig. 4, paragraph 36), a drain electrode (335 on the left; Fig. 4, paragraph 36), and a conductive channel (332 between elements 333; Fig. 4, paragraph 36) disposed on an upper surface (upper surface of 32) of the buffer layer (32), the conductive channel (332 between elements 333) being disposed between the source electrode (335 on the right) and the drain electrode (335 on the left), and connected to the source electrode (335 on the right) and the drain electrode (335 on the left);
a gate insulating layer (330; Fig. 4, paragraph 36) disposed on the source electrode (335 on the right), the drain electrode (335 on the left), a touch line (31; Fig. 4, paragraph 36), the conductive channel (332 between elements 333), and the buffer layer (32);
a gate electrode (334; Fig. 4, paragraph 36), a first connection electrode (vertical portion of 36 on the left; Fig. 4, paragraph 36), a second connection electrode (vertical portion of 37; Fig. 4, paragraph 36), and a pixel electrode (horizontal portion of 37; Fig. 4, paragraph 36) disposed on the gate insulating layer (330), the first connection electrode (vertical portion of 36 on the left) being connected to the touch line (31), and the pixel electrode (horizontal portion of 37) being connected to the drain electrode (335 on the left) by the second connection electrode (vertical portion of 37);
a flat layer (38; Fig. 4, paragraph 36) disposed on the gate electrode (334), the first connection electrode (vertical portion of 36 on the left), the second connection 
a touch electrode (horizontal portion of 36 on the left; Fig. 4, paragraph 36) and a common electrode (36 on the right; Fig. 4, paragraph 36) disposed on the flat layer (38), wherein the touch electrode (horizontal portion of 36 on the left) is connected to the first connection electrode (vertical portion of 36 on the left).
Chen et al. appears not to explicitly disclose the touch line is disposed on an upper surface of the buffer layer, and the gate insulating layer covers an upper surface of the touch line.
Noh et al., however, discloses the touch line (161; Fig. 3, paragraph 73) is disposed on an upper surface of the buffer layer (111; Fig. 3, paragraph 73), and the gate insulating layer (112; Fig. 3, paragraph 73) covers an upper surface of the touch line (161) is a suitable configuration for a display device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chen et al. with the disclosure of Noh et al. to have made the touch line disposed on an upper surface of the buffer layer, and the gate insulating layer cover an upper surface of the touch line because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Allowable Subject Matter
Claims 1-16 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, depositing a buffer layer and a source-drain metal layer on a substrate in sequence, performing a first photolithography process to form a source electrode, a drain electrode, and a touch line; depositing a polysilicon layer, performing a second photolithography process to form a conductive channel, the conductive channel being disposed between the source electrode and the drain electrode, and contacting with the source electrode and the drain electrode; depositing a gate insulating layer and a pixel electrode layer in sequence, performing a third photolithography process to form a pixel electrode, forming a first via hole in the gate insulating layer above the touch line, and forming a second via hole in the gate insulating layer above the drain electrode; depositing a gate metal layer, performing a fourth photolithography process to form a gate electrode, a first connection electrode, and a second connection electrode, wherein the first connection electrode is connected to the touch line through the first via hole, the second connection electrode is connected to the drain electrode through the second via hole; depositing a flat layer, performing a fifth photolithography process to form a third via hole in the flat layer above the first connection electrode; and depositing a common electrode layer, performing a sixth .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815